Citation Nr: 1224790	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a skeletal injury, to include the low back, shoulders, and neck.

2.  Entitlement to service connection for bilateral knee disabilities claimed as a bilateral leg condition, to include as secondary to residuals of a skeletal injury.

3.  Entitlement to service connection for residuals of mild symphysis of the pelvis, claimed as a pelvic bone disability, to include as secondary to residuals of skeletal injury.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2009, the Veteran provided testimony via videoconference before the undersigned Veterans Law Judge (VLJ) on the issue of entitlement to service connection for residuals of a skeletal injury to include the low back, shoulders and neck.  A transcript of the hearing has been associated with the claims file.  Subsequent to the hearing, in March and August 2010, the Board remanded this for additional development.  All development has been completed.

After the August 2010 Board remand, the Veteran perfected appeals for entitlement to service connection for bilateral knee disabilities and a pelvic disability.  Notably, the Veteran requested a hearing before the Board to address these issues; however, he failed to appear for the May 2012 hearing without good cause.  He also failed to request a new hearing.  Therefore, the Board considers his failure to appear as a withdrawal of the request for a hearing.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's current skeletal injuries of the low back, shoulders, and neck did not have onset during or as a result of service or an in-service motor vehicle accident.

2.  The Veteran's bilateral knee disabilities did not have an onset during or as a result of service.

3.  The Veteran's mild symphysis of the pelvis did not have an onset during or as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skeletal injuries of the low back, shoulders and neck have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for bilateral knee disabilities, to include as secondary to skeletal injuries, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

3.  The criteria for service connection for mild symphysis of the pelvis, to include as secondary to skeletal injuries, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for skeletal injuries of the low back, shoulders and neck as secondary to an in-service motor vehicle accident (MVA).  He also seeks service connection for bilateral knee injuries and a pelvic injury claimed as secondary to his skeletal injuries and in-service MVA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  The Veteran's initial claim seeking service connection for skeletal injuries, to include the low back, neck and shoulders, was filed in July 2006.  His claim seeking service connection for bilateral knee and pelvic disabilities, to include as secondary to his claim for service connection for skeletal injuries, was filed in December 2009, during his Board hearing.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

Service treatment records (STRs) show that the Veteran was involved in an MVA in June 1975.  The MVA caused contusions at the shoulder and elbow.  Days later, he had three sutures removed from the right side of his neck.  He was put on profile for three days and was advised to avoid lifting more than 10 pounds.  No other STRs show treatment or complaints relating to the MVA or complaints involving the low back, shoulders, knees, neck, or pelvis.  The separation examination dated January 1976 shows no musculoskeletal injuries.  The accompanying Report of Medical History shows no indication of musculoskeletal or joint pain or injury.  Indeed, the Veteran denied all categories of disability affecting the joints and muscles.

Post-service evidence does not reflect back, neck, shoulder, knee or pelvic symptomatology for many years after service discharge.  The first medical evidence showing bilateral knee, leg, and pelvis disabilities is dated July 1997 at which time the Veteran was involved in a farm accident.  Specifically, treatment records from CRC Hospital show that he was treated in July 1997 after losing his balance and falling from a tractor.  The tractor rolled over him.  During treatment, he did not report prior injuries from his in-service MVA and did not attribute the fall to pain or weakness of the upper extremities caused by his in-service MVA.

An August 1999 evaluation from the Virginia Department of Rehabilitative Services notes the 1997 accident and resulting leg, knee and pelvis injuries.  The Veteran did not report prior injuries due to his in-service MVA or complain of shoulder pain or disability.  Records from the Social Security Administration show complaints related to the 1997 tractor accident.  He did not report the in-service MVA or shoulder pain or disability.

August 2003 VA treatment records show complaints of knee and stomach pain attributed to a tractor accident in 1997 and a truck accident in July 2003.  The Veteran did not report his in-service MVA.  During a May 2004 VA neurology consult, he said his right knee was run over by a tractor in 1997.  He also said he had had no head trauma other than being hit in the right side of his face with a pipe while helping a friend with logging.  His face was bruised and swollen after the hit.  Again, no mention of the in-service MVA or alleged residuals.

March 2005 private treatment records from Dr. K.W.G., M.D., indicate that the Veteran had mechanical chronic back pain and sciatica.  The etiology of these findings was not addressed.  In April 2005, the Veteran complained of right shoulder pain with motion for two weeks of sudden onset without injury.  He did not report the in-service MVA.  The assessment was rotator cuff tendonitis.  In July 2005, he described his tractor accident from 1997.  Examination of the neck was normal.  He complained of right shoulder pain which was assessed as adhesive capsulitis.  Neither the Veteran nor the provider indicated that the shoulder or knee disabilities were related to service.

In his October 2005 claim for nonservice-connected pension benefits, the Veteran said he had not been able to work due to the severity of orthopedic injuries sustained in 1997.  His injuries were listed as traumatic arthropathy of the lower leg, shoulder and knee arthralgia, adhesive capsulitis of the shoulder, and sprain of the cruciate ligament of the knee.

In March 2006, the Veteran had a VA examination in connection with his claim for nonservice-connected pension.  He reported the 1997 tractor accident and resulting injury to his right leg, pelvis and low back.  He said he suffered an avulsion fracture of the left knee in 2004.  The fracture was due to participation in normal daily activities and not the result of a specific injury.  His said his right shoulder started hurting in 2003.  He did not report that any of his disabilities had onset during or as a result of service and did not mention in the in-service MVA.  Diagnoses included degenerative disc disease and degenerative joint changes of the lumbar spine, status post fractured pelvis, right shoulder adhesive capsulitis, and degenerative joint disease of both knees.

In April 2006, the Veteran's claim for nonservice-connected pension was denied, and, in July 2006, he filed a claim for service connection for residuals of his in-service MVA.  In August 2007, he clarified that he was seeking service connection for cervical, thoracic, and lumbar spine disabilities.  He said the spine injuries caused limitation of motion and pain in both arms.

In October 2008, the Veteran had a VA examination for his thoracolumbar spine and arms.  The examiner reviewed the claims file.  Notably, the examiner was the same examiner that performed the March 2006 VA examination for nonservice connected pension.  During this examination, the Veteran reported his in-service MVA.  The examiner noted that the in-service diagnosis was bruises.  However, the Veteran said he also hurt his neck and back and that his back hurt on and off after service.  He first saw doctors for his back in the 1980s.

The examiner asked the Veteran why he did not report the in-service neck and back injury during his March 2006 examination.  The Veteran said he did not know he could get disability for his neck and back.  The examiner stated that as far as the upper extremities, the Veteran was complaining of shoulder problems.  The Veteran said he did not have thoracic spine problems.  The diagnosis included degenerative disc disease of the lumbar spine and degenerative joint disease of the shoulders and cervical spine.

The examiner reviewed the STRs and noted the Veteran was able to return to duty two days after the MVA.  The Veteran said he was on light duty for a month; however, the examiner, a retiree of the U.S. Army, indicated that it seemed rather extensive for the Veteran to be on limited duty for a month after having bruises as described by the Veteran.  He said the Veteran was able to return to full duty and did not require further treatment until the 1980s; therefore, he found no evidence of continuity of care required for the neck, back or shoulders and opined that it was more likely than not that the Veteran's present problems with his neck, low back and upper extremities, or shoulders, were not caused or aggravated by his in-service MVA.

In December 2009, the Veteran testified before the Board.  The Veteran's representative alleged that the injuries from the in-service MVA caused the skeletal condition which contributed to the farm accident.  In essence, the tractor incident occurred because the Veteran had residual pain in his shoulders from the in-service MVA and lacked strength to keep himself from falling.  The Veteran testified that he injured his neck, low back and shoulders during the in-service MVA and that he has suffered pain ever since that accident.  He requested an independent medical examination.

In this case, the Board finds that service connection is not warranted for any of the claimed disabilities.  First, STRs show bruising and a possible laceration of the neck resulting from the in-service MVA.  He was on profile for three days.  At separation, he did not report and the examiner did not indicate any musculoskeletal injures; therefore, no chronic musculoskeletal or joint disorders were noted in service.

Next, post-service evidence does not reflect back, neck, shoulder, knee or pelvic symptomatology for many years after service discharge.  The first medical evidence showing bilateral knee, leg, and pelvis disabilities is dated July 1997, at which time the Veteran was involved in a farm accident.  The first medical evidence of low back pain was noted in March 2005 while the first evidence of a right shoulder disability is dated April 2005, at which time the Veteran complained of right shoulder pain with sudden onset without injury.  Therefore, medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the back, neck, shoulder, knees or pelvis for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, supra; but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1976) and initial reported symptoms related to knees, legs, and the pelvis in July 1997 (nearly a 21-year gap).  See Maxson v. Gober, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The first evidence of a back disability is dated 2005, almost 30 years after separation from service.  Regarding shoulder disabilities, the first indication of a shoulder disability is dated April 2005, also almost 30 years after separation from service.  Thus, the medical evidence weighs against a finding of continuity of symptomatology.

Significantly, the Board finds that the Veteran's reported history of continued disabilities of the low back, shoulders, neck, knees, and pelvis since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorders began in service, the separation examination report is absent of any complaints.  Of particular importance is that all relevant symptoms were denied in the Veteran's accompanying Report of Medical History.  Moreover, the post-service evidence does not reflect treatment related to any of these disabilities for at least 20 to 30 years following active service.

Further, and most importantly, not once did the Veteran state that any of his skeletal disabilities had onset during or as a result of service or his in-service MVA until after he was denied nonservice-connected pension and after he filed for service connected benefits.  For example, during his Board hearing, he claimed that his in-service MVA caused shoulder problems that left him too weak to maintain his position on the tractor.  Not once did he tell medical personnel in July 1997 that his accident was caused by preexisting disabilities.  He did not report the in-service MVA or tell treating providers that he suffered shoulder pain in addition to the injuries caused by the fall.  Records are silent for treatment of the shoulder until 2005 at which time he reported shoulder pain of sudden onset without injury.  Similarly, he did not indicate a history of back pain until after he filed his claim for service connection.  He alleges having been treated in the 1980s, but records are not available.  He did not report pre-existing back pain while being treated for the tractor accident or when applying for Social Security.  Treatment records fail to show complaint or treatment of the spine until 2005.  Regarding the neck, while he had sutures during service, the first complaint of neck pain is the date of claim, September 2006.  The first medical evidence of a disability is located in the October 2008 VA examination.  None of the prior treatment records show complaints of neck pain or that any alleged neck pain dated back to service.  In summary, the Board finds that the Veteran has provided multiple statements inconsistent with those he provided at the time of treatment.  Consequently, the Board finds any testimony or statements regarding the onset or etiology of his disabilities not credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In this case, the competent and credible evidence fails to show that the Veteran had any chronic back, neck or shoulder disabilities at separation from service.  He also did not suffer knee or pelvic injuries during service.  None of the competent and credible evidence, to include the VA examinations, indicate that any of these disabilities had onset during or as a result of service.  The competent and credible evidence shows that the back, neck and shoulder disabilities had onset after the 1997 tractor accident which caused his knee and pelvic disabilities.  Consequently, service connection for skeletal disabilities, to include the low back, shoulders, and neck, must be denied.  Further, service connection for bilateral knee disabilities claimed as bilateral leg condition, and mild symphysis of the pelvis, claimed as pelvic bone disability, must be denied on a direct basis as there is no evidence of onset during or relationship to service.  Service connection must also be denied on a secondary basis since service connection for skeletal disabilities, to include the low back, shoulders, and neck, has been denied; there is no legal basis for this theory of the claims.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, there is not doubt to be resolved.  The evidence weighs against all claims.  The appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in September 2006 and June 2010 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, as well as the Dingess/Hartman matters.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, private treatment records, and records from the Social Security Administration.  The Veteran was provided an opportunity to set forth his contentions regarding the claim for service connection for skeletal injuries of the neck, back, and shoulders during the hearing before the undersigned Veterans Law Judge, and the type of evidence needed to substantiate such a claim was discussed.  The Veteran was afforded a second hearing to address his claims for service connection for his bilateral knee and pelvic disabilities; however, as noted above, he failed to appear for his hearing without good cause.

The Veteran was afforded VA medical examinations as discussed above, for the claim seeking service connection for skeletal injuries of the low back, neck and shoulder.  Notably, the Veteran and his representative argue that the VA examiner's opinion is unsupported by rationale and that he should be provided an independent medical evaluation to determine the etiology of his disabilities.  The Board disagrees and finds that the examiner's etiology opinion is supported by adequate rationale based upon the history provided by the Veteran, records in the claims file, and his medical expertise.  See Barr v. Nicholson, supra.

A VA examination was not provided for the claims seeking service connection for bilateral knee and pelvic disabilities, to include as secondary to the skeletal injuries.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not warranted for the claims seeking service connection for bilateral knee and pelvic disabilities since he did not injure his knees or pelvis during service, and the Veteran has not otherwise presented competent and credible evidence of current disability that is etiologically related to service.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

Service connection for residuals of skeletal injury, to include the lower back, shoulders, and neck is denied.

Service connection for bilateral knee disabilities claimed as bilateral leg condition, to include as secondary to residuals of skeletal injury, to include the lower back, shoulders, and neck, is denied.

Service connection for residuals of mild symphysis of the pelvis, claimed as pelvic bone disability to include as secondary to residuals of skeletal injury, to include the lower back, shoulders, and neck, is denied.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


